    AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                              Northern District
                                                           __________  District of
                                                                                of __________
                                                                                   California

                       United States of America                                    )
                                  v.                                               )       Case No. 5:21-mj-71140-MAG-1
                              Raghu Malladi                                        )
                                                                                   )       Charging District:           District of Oregon
                                  Defendant                                        )       Charging District’s Case No. 3:21-cr-00208-SI


                          ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                            WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

            After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
    where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
    defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

    Place: Mark O. Hatfield U.S. Courthouse, 1000 S.W. Third                               Courtroom No.: Duty Magistrate Judge
             Ave., Portland, OR 97204
             By video/phone conference                                                     Date and Time: 7/15/2021 Time tbd

            The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
    charges are pending.


    Date:            07/09/2021
                                                                                                               Judge’s signature

                                                                                                Magistrate Judge Susan van Keulen
                                                                                                            Printed name and title




cc:USMS
